

117 HRES 663 IH: Greater Accountability from Lawmakers for Americans Resolution
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 663IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mrs. Steel (for herself, Mr. Johnson of Ohio, Ms. Tenney, and Mr. Budd) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require that a Member, Delegate, Resident Commissioner, officer, or employee of the House who accepts an offer of free attendance with respect to a charity event to notify the Committee on Ethics if the value of such free attendance exceeds $1,000, and for other purposes.1.Short titleThis resolution may be cited as the Greater Accountability from Lawmakers for Americans Resolution or the GALA Resolution.2.Requirement for the acceptance of certain offers of free attendance to charity eventsClause 5(a)(4) of rule XXV of the Rules of the House of Representatives is amended—(1)in subdivision (C), by inserting for which the value of the free attendance for the event is less than or equal to $1,000 after charity event; (2)by redesignating subdivision (D) as subdivision (E); and(3)by inserting after subdivision (C) the following new subdivision: (D)A Member, Delegate, Resident Commissioner, officer, or employee of the House may not accept an offer of free attendance for an event described in subdivision (C) in any case in which the value of the free attendance for the event exceeds $1,000 unless—(i)attendance at the event is appropriate to the performance of the official duties or representative function of the Member, Delegate, Resident Commissioner, officer, or employee of the House; and(ii)the Member, Delegate, Resident Commissioner, officer, or employee of the House submits a statement to the Committee on Ethics prior to attending any such event that explains why attendance at the event meets the requirement described in item (i)..